14‐2442‐cr (L) 
United States v. Lange 
 
                                                                    
                                          UNITED STATES COURT OF APPEALS 
                                              FOR THE SECOND CIRCUIT 

                                                                                         

                                                     August Term 2015 

                 (Argued:             February 17, 2016                     Decided:         August 15, 2016) 

                                 Docket Nos. 14‐2442‐cr, 14‐4443‐cr, 14‐4559‐cr 
                                                                                         

                                                 UNITED STATES OF AMERICA, 
                                                                    
                                                                        Appellant‐Cross‐Appellee, 
                                                                         
                                                                  v. 

       WILLIAM C. LANGE, AKA Kris Lange, JOSEPH G. PASCUA, FRANK E. PERKINS,  
 
                                                                        Defendants, 
                                                                    
                                                    KRISTOFOR J. LANGE, 
 
                                                                        Defendant‐Appellee‐Cross‐Appellant, 
 
                                                         BRAD A. RUSSELL, 
 
                                                                        Defendant‐Appellant.1 
                                                                                         
                                                                    
                                                                    

                                              
      1      The Clerk of Court is respectfully directed to amend the official caption to 
conform to the above. 
                                                                                        

                                             
              ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                   FOR THE EASTERN DISTRICT OF NEW YORK 

                                                            

Before: 
                    JACOBS, CHIN, and DRONEY, Circuit Judges. 
                                                            
                                             
             Consolidated appeals from an order and judgments of the United 

States District Court for the Eastern District of New York (Irizarry, C.J.) entered 

after defendants were convicted at trial of conspiracy and securities fraud.  The 

Government appeals from the district courtʹs order vacating the conviction of 

defendant Kristofor J. Lange on Count Three, the substantive securities fraud 

count, on the grounds that the evidence was sufficient to establish venue.  Both 

defendants appeal their convictions on several grounds, including the sufficiency 

of the evidence as to venue and the propriety of the jury instructions.   

             AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.                         
                                                            
 
                                 WINSTON M. PAES, Assistant United States 
                                      Attorney (David C. James, Alixandra E. 
                                      Smith, Assistant United States Attorneys, 
                                      on the brief), for Robert L. Capers, United 
                                      States Attorney for the Eastern District of 
                                      New York, Brooklyn, NY, for Appellant‐
                                      Cross‐Appellee. 
                                  


                                           ‐2‐ 
 
                                                                                           

                                     RICHARD D. WILLSTATTER, Green & Willstatter, 
                                          White Plains, NY, for Defendant‐Appellee‐
                                          Cross‐Appellant. 
                                      
                                     JAMES M. BRANDEN, Law Office of James M. 
                                           Branden, New York, NY, for Defendant‐
                                           Appellant. 
                                                               
                              
CHIN, Circuit Judge: 

                  In 2014, following a six‐week trial, a jury found defendants Brad A. 

Russell and Kristofor J. Lange (ʺKristoforʺ) guilty of conspiracy to commit wire 

fraud and securities fraud (Count Two) in violation of 18 U.S.C. § 371 and 

substantive securities fraud (Count Three) in violation of 15 U.S.C. §§ 78j(b) and 

78ff.  The jury also found Russell guilty of conspiracy to commit wire fraud in 

connection with a separate but related scheme (Count One) in violation of 18 

U.S.C. § 1349.  Both defendants moved for a judgment of acquittal.  The district 

court (Irizarry, C.J.) granted Kristoforʹs motion with respect to Count Three, 

finding insufficient evidence to establish venue in the Eastern District of New 

York, and otherwise denied the motions.   

                  The Government appeals from the June 5, 2014 order vacating 

Kristoforʹs conviction on Count Three.  Kristofor and Russell challenge their 

convictions on several grounds, including sufficiency of the evidence as to venue 


                                               ‐3‐ 
 
                                                                                        

on Counts Two and Three and the propriety of the jury instructions.  For the 

reasons set forth below, we affirm Kristoforʹs and Russellʹs convictions, reverse 

the district courtʹs order acquitting Kristofor on Count Three, and remand to the 

district court with instructions to reinstate Kristoforʹs conviction on Count Three 

and resentence Kristofor accordingly.   

                                  BACKGROUND 

I.     The Facts 

              Because Kristofor and Russell challenge their convictions based on 

the sufficiency of the evidence to support venue in the EDNY, we view the 

evidence ʺin the light most favorable to the government, crediting ʹevery 

inference that could have been drawn in its favor.ʹʺ  United States v. Tzolov, 642 

F.3d 314, 318 (2d Cir. 2011) (quoting United States v. Rosa, 17 F.3d 1531, 1542 (2d 

Cir. 1994)).   

              The charges in this case arise out of defendantsʹ involvement with 

William Lange (ʺBillʺ), Kristoforʹs father and Russellʹs brother‐in‐law.  Bill 

concocted schemes to defraud investors in two of his companies:  (1) Harbor 

Funding Group, Inc. (ʺHFGIʺ) and (2) Black Sand Mine, Inc. (ʺBSMIʺ).   Through 

these schemes, Bill and his co‐conspirators defrauded HFGI investors of over $9 

million and BSMI investors of some $780,000.       


                                           ‐4‐ 
 
                                                                                        

       A.     HFGI  

              In 2006, Bill formed HFGI as a mortgage company to process 

investor loans.  When that business failed to prosper, he transferred its assets to 

another company in 2007 and announced a new strategy.  HFGI would target 

individuals, land developers, and construction companies in need of capital for 

redevelopment projects in the Gulf‐Opportunity Zone, which covered the region 

devastated by Hurricane Katrina, including Alabama, Louisiana, and 

Mississippi.  Bill created a Board of Directors for HFGI, composed of himself, 

Stacey Lange (his wife), Russell, and Joseph Pascua, his long‐time business 

partner.   

              In February 2008, HFGI began offering financing to investors.  It 

issued letters of intent (ʺLOIsʺ) representing that it had secured lender approval 

and commitments to fund projects within thirty days.  These representations 

were false:  HFGI had neither lender approval nor lender commitments to fund 

projects and was not capable of providing meaningful funding.     

              From February 2008 through early 2009, HFGI made loan 

commitments, requiring borrowers to pay a ten‐percent deposit.  The deposits 

were supposed to be held in escrow, to be refunded if the loan was not issued.  

Instead, HFGI diverted the deposits for other purposes:  investing in leveraged 


                                         ‐5‐ 
 
                                                                                               

funds, paying salaries, and covering personal expenses.  Over the course of the 

scheme, HFGI financed only one house to completion, and it failed to provide 

funding for hundreds of projects it had committed to finance.  In total, HFGI 

diverted over $9 million from its clientsʹ escrow accounts before shutting down 

and changing its phone number.   

                      1.         Kristoforʹs Involvement in HFGI 

                      In 2006, Kristofor began working as an administrative assistant for 

his father at HFGI.2  Kristofor was not centrally involved in the HFGI scheme, 

but did attend a number of staff meetings where the lack of funding and 

messaging to clients was discussed.  Kristofor testified in the grand jury that he 

knew HFGI ʺwasnʹt workingʺ and that as a result ʺwe closed it down . . . and 

started another company.ʺ  Govʹt App. at 71.  His grand jury testimony was 

admitted into evidence at trial.   

                      2.         Russellʹs Involvement in HFGI 

                      Russell joined HFGI in 2006, working primarily as a loan processor.  

As a member of the Board, Russell attended a number of Board meetings and 




                                              
       2     Kristofor was not charged in Count One for his participation in the HFGI 
scheme, but his involvement serves as background for his knowledge and participation 
in the BSMI scheme.   


                                                      ‐6‐ 
 
                                                                                       

general staff meetings where HFGIʹs strategy to secure funding for Gulf‐

Opportunity Zone development projects was discussed.   

             As a loan processor, Russell was responsible for preparing and 

keeping custody of the loan documents for HFGIʹs clients.  In this role, he was 

copied on emails with attachments from HFGIʹs escrow attorney reflecting the 

transfer of escrow funds to HFGI.  Two land developers, whose clients were 

defrauded in the HFGI scheme, testified to Russellʹs participation in the scheme.  

One testified that when she met with the Board to discuss potential loans, Russell 

was present and spoke about the logistics of processing loans.  She testified 

further that Russell was her primary contact, sending her accountings of her 

clientsʹ escrow deposits, wiring instructions, and LOIs promising financing.  

Another testified to similar communications with and receipt of loan documents 

from Russell.  Both testified that they repeatedly asked Russell about the delays 

in funding, and that he responded by claiming ignorance and directing them to 

Bill.  Russell never told them that HFGI did not have the funds or a lender to 

finance projects, and did not reveal that their clientsʹ deposits had been 

withdrawn from escrow.  By late 2009, when HFGI could no longer maintain the 




                                         ‐7‐ 
 
                                                                                           

scheme and was over $9 million in debt, Russell, at Billʹs direction, changed the 

office phone number.   

           B.         BSMI  

                      After HFGI ceased operations, Billʹs companies were strapped for 

cash.  Bill announced to his employees that they would start a new company, 

BSMI, to mine precious metals in Alaska.  BSMI made multiple material 

misrepresentations to induce investors to purchase BSMI stock, including that:  

(1) HFGI had loaned BSMI $900,000; (2) BSMI had $850,000 available in total 

assets; and (3) investorsʹ money would be used for expenses such as fuel, food, 

transportation, labor, and insurance.  In fact, investor funds were used primarily 

to pay BSMI salaries and for personal expenses of BSMI co‐conspirators.  BSMI 

also concealed (1) Billʹs involvement in BSMI by not disclosing his involvement 

in marketing materials and having him impersonate his son Kristofor, the BSMI 

Vice President, when speaking with investors3 and (2) BSMIʹs connection to 

HFGI.  These misrepresentations were made to investors both orally (via in‐

person presentations, over the phone, or via internet webinars) and in written 


                                              
           3  According to Joseph Pascua, such concealment was necessary to prevent 
potential investors from ʺlooking into who Bill Lange wasʺ because ʺif they did a 
Google search, they would find out that Bill Lange had various companies that owed 
people a lot of money.ʺ  Trial Tr. at 1626. 


                                                 ‐8‐ 
 
                                                                                           

materials (business plans, PowerPoint presentations, private placement 

memoranda, and an email newsletter).  Victims invested $780,000 in BSMI.    

             1.     Kristoforʹs Involvement in BSMI 

             Kristofor was Vice President of BSMI and a member of the BSMI 

Board of Directors.  He attended key internal BSMI meetings, participated in 

meetings where BSMI solicited investors, and made sales calls to potential 

investors off a call list circulated by Russell.  Kristofor allowed his father to pose 

as him when addressing investors.  At times, Kristofor was present when his 

father impersonated him on the phone.   

             The BSMI business plan also contained material misstatements 

regarding Kristoforʹs past business, marketing, and mining experience.  For 

example, the business plan stated that he (1) was an officer at First Choice 

Financial, another company owned by Bill, (2) had extensive mining experience, 

(3) was familiar with environmental issues and high‐tech mining equipment, (4) 

worked for a finance company in marketing and was an officer of the company, 

and (5) worked for a consulting company using his marketing expertise to 

develop nationwide offices.  Kristofor reviewed and approved his biography 

before it was included in the business plan.  Many of the statements about his 

background were false or inaccurate.  For example, Kristoforʹs mining experience 


                                          ‐9‐ 
 
                                                                                         

was limited to the time he spent helping his father as a child at Alaska mines, 

where he ʺhelped with clean up,ʺ ʺhelped move the rocks,ʺ and ʺplay[ed] with 

[his] BB gun.ʺ  Trial Tr. at 3315‐16.  Moreover, he was not an officer of First 

Choice Financial and functioned at HFGI largely as an administrative assistant.   

             2.     Russellʹs Involvement in BSMI 

             Russell was a salaried employee of BSMI and, unlike Kristofor, was 

not an officer of the company.  Russellʹs duties at BSMI included setting up and 

managing the company website and office email addresses, preparing, editing, 

and formatting the BSMI marketing materials ‐‐ including the business plan, 

placement memoranda, the PowerPoint presentation, and electronic newsletters  

‐‐ and culling and distributing the call solicitation lists of potential investors.  

Russell reviewed, edited, and provided comments on the BSMI business plan, 

which contained misrepresentations about the background and work experience 

of the BSMI officers, omitted all references to HFGI, and contained false 

information about BSMIʹs assets.  Russell also ʺscrubbedʺ a sales lead call list 

twice, to remove potential investors who were on the Federal Trade 

Commissionʹs National Do Not Call Registry, and circulated it to the BSMI 

employees tasked with making cold calls, as discussed below.   




                                          ‐10‐ 
 
                                                                                                  

           C.         Acts Occurring in the Eastern District 

                      BSMI operated out of Billʹs home state in Washington, but solicited 

investors nationwide.4  The Government asserts on appeal that two categories of 

acts establish venue in the EDNY with respect to the BSMI scheme:  (1) cold calls 

to potential investors and (2) email correspondence with an apparent potential 

investor.   

           1.         Cold Calls 

                      In May of 2010, Bill purchased a sales lead list to solicit capital for 

BSMI from investors nationwide.  Several individuals, including Kristofor, were 

tasked with cold‐calling potential investors.  Three versions of the call list were 

circulated to employees to be used for those calls.   

                      The first list (the ʺunscrubbed listʺ) was circulated by Frank Perkins 

to Joseph Pascua and to an email address shared by Kristofor and Bill on May 25, 

2010.  The unscrubbed list, derived from and identical to the sales lead list, 

contained contact information for approximately 2,000 individuals, about 40 of 

whom had addresses within the EDNY.  The Government established that this 

                                              
        4     HFGI was also operated out of Washington, but one of the HFGI investors 
was located in Brooklyn, as was the escrow attorney.  Russell does not challenge the 
juryʹs finding that this evidence was sufficient to establish venue in the EDNY on his 
conviction for Count One, conspiracy to commit wire fraud.  Accordingly, we focus 
solely on acts occurring in the EDNY in furtherance of the BSMI scheme.    


                                                  ‐11‐ 
 
                                                                                         

list was used by BSMI employees to make cold calls; one non‐EDNY investor on 

that list who was initially solicited via cold call testified at trial.     

               Nine days later, Russell scrubbed the list to remove investors on the 

Do Not Call Registry and circulated a ʺscrubbedʺ list (the ʺfirst scrubbed listʺ).  

Russell sent the first scrubbed list by email to Julie Day, a BSMI employee, with a 

carbon copy sent to the email address that Kristofor shared with Bill.  In that 

email, Russell stated that the list was ʺto replace the one I sent you last week to 

start researchingʺ and that ʺ[o]nly the ones with the area code in GREEN 

need[ed] to be researched.ʺ  Govʹt App. at 343.  The first scrubbed list contained 

approximately 70 potential investors.  Of these, 15 individuals had addresses in 

the EDNY, 14 of which were highlighted green.  In that email, Russell stated 

ʺ[l]et me know when you are running low [on contact numbers] and I will send a 

new list.ʺ  Id.   

               Later that day, Russell circulated another list (the ʺsecond scrubbed 

listʺ) to the email shared by Kris and Bill, copying Joseph Pascua and Frank 

Perkins.  The second scrubbed list contained approximately 50 names, two of 

which had 718 area codes.  The 718 numbers did not include corresponding 




                                            ‐12‐ 
 
                                                                                            

addresses and the Government did not establish that these individuals resided 

within the EDNY.5   

                      Two BSMI employees, Judith Shulmire and Joseph Pascua, testified 

that cold calling was a key solicitation strategy for BSMI.  Shulmire testified that 

the entire staff was tasked with making sales calls to potential investors from the 

circulated lists.  Pascua also testified that three to five BSMI employees made 

cold calls to solicit investment.  Pascua further noted that on a call with Bill and 

Frank Perkins, Bill stated that ʺhe needed to get aggressive in calling investorsʺ 

from the list and that he would identify himself as Kristofor in these calls.  Trial 

Tr. at 1626.  Shulmire also testified that Kristofor ʺmade some sales callsʺ and 

participated in sales calls with his father where his father would pretend to be 

him, with Kristoforʹs consent.  Govʹt App. at 234.  Kristofor also participated in 

pre‐ and post‐call strategy sessions with his father and other BSMI staff.   

           2.         Email Correspondence 

                      In July 2010, Postal Inspector Lucente, who worked and resided in 

the EDNY, viewed a webinar broadcast from the BSMI office in Washington that 

described potential investment opportunities in BSMI.  On November 29, 2010, 

Inspector Lucente emailed the company under a pseudonym to express interest 
                                              
           5          The 718 area code covers areas within and outside the EDNY.    


                                                  ‐13‐ 
 
                                                                                        

in investing in BSMI.  Inspector Lucente was located in his office in the EDNY 

when he communicated with BSMI.  On November 30, 2010, Inspector Lucente 

received an email response from the address info@black‐sand‐inc.com thanking 

him for his interest in BSMI.  Three days later, JoEll Pascua, Joseph Pascuaʹs wife 

and a BSMI employee, sent Inspector Lucente a second email including a BSMI 

newsletter containing material misrepresentations about BSMI.  On December 5, 

2010, Joseph Pascua sent another email to Inspector Lucente, stating that ʺthe 

opportunity may be limited with BSMI,ʺ citing BSMIʹs need to work with 

accredited investors with whom BSMI had a pre‐existing relationship, but 

leaving open the possibility of working with Inspector Lucente.  Trial Tr. at 2008.   

II.   The Proceedings Below 

             In December 2010, a grand jury in the EDNY indicted Bill and 

Joseph Pascua for wire and securities fraud in connection with both the HFGI 

and BSMI schemes.  Over the course of the investigation, the Government 

interviewed Kristofor and Russell regarding their involvement in HFGI and 

BSMI, and both testified before the grand jury.     

             On November 21, 2011, Kristofor and Russell were indicted on two 

counts in connection with the BSMI scheme: (i) conspiracy to commit securities 

and wire fraud, in violation of 18 U.S.C. § 371 (Count Two) and (ii) substantive 


                                        ‐14‐ 
 
                                                                                        

securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff (Count Three).  

Russell was also charged with conspiracy to commit wire fraud in violation of 18 

U.S.C. § 1349 (Count One) in connection with the HFGI scheme.   

             At trial, at the close of the Governmentʹs case, Kristofor and Russell 

moved for a judgment of acquittal on Counts Two and Three, pursuant to Rule 

29(a) of the Federal Rules of Criminal Procedure, claiming primarily that the 

evidence was insufficient to establish venue in the EDNY.  The district court 

ruled that the Government had presented sufficient evidence of venue on the 

conspiracy count (Count Two) but reserved decision as to venue for the 

substantive securities count (Count Three).   

             On March 6, 2014, the jury found Russell guilty on Count One and 

both Russell and Kristofor guilty on Counts Two and Three.  Following the 

verdict, the defendants renewed their Rule 29(a) motion with respect to venue on 

Counts Two and Three and moved for acquittal on all counts on the basis that 

there was insufficient evidence of their knowledge and intent.  Russell also 

sought a new trial on the basis that the district court erred in submitting 

ʺconscious avoidanceʺ and ʺno ultimate harmʺ charges to the jury.   




                                         ‐15‐ 
 
                                                                                          

             On June 5, 2014, the district court issued an opinion and order 

denying the motions, except that it granted Kristoforʹs motion with respect to 

Count Three.   

             The district court sentenced both defendants on November 13, 2014.  

Kristofor was sentenced to five yearsʹ probation and ordered to pay $780,000 in 

restitution to the victims of the BSMI fraud.  Russell was sentenced to 120 

monthsʹ imprisonment, and ordered to pay $10,707,894.59 in restitution to the 

victims of the HFGI and BSMI schemes.   

             These appeals followed. 

                                   DISCUSSION 

             Two principal issues are presented on appeal:  (1) the sufficiency of 

the evidence as to venue with respect to Counts Two and Three, and (2) the 

propriety of certain jury instructions.  We address these two issues in turn, as 

well as certain additional arguments raised by defendants. 

I.    Venue 

      A.     Applicable Law 

             A defendant in a criminal case has the right to be tried in the district 

where the crime was ʺcommitted.ʺ  U.S. Const. amend. VI; see also Fed. R. Crim. 

P. 18 (ʺUnless a statute or these rules permit otherwise, the government must 



                                        ‐16‐ 
 
                                                                                          

prosecute an offense in a district where the offense was committed.ʺ).  ʺWhen a 

federal statute defining an offense does not specify how to determine where the 

crime was committed, ʹ[t]he locus delicti must be determined from the nature of 

the crime alleged and the location of the act or acts constituting it.ʹʺ  Tzolov, 642 

F.3d at 318 (quoting United States v. Cabrales, 524 U.S. 1, 6‐7 (1998)).  Venue may 

lie in more than one place if ʺthe acts constituting the crime and the nature of the 

crime charged implicate more than one location.ʺ  United States v. Reed, 773 F.2d 

477, 480 (2d Cir. 1985).  Venue is proper ʺin any district in which an offense was 

ʹbegun, continued or completed.ʹʺ  Id. at 483 n.4 (quoting 18 U.S.C. § 3237(a)).   

              We review a challenge to the district courtʹs ruling regarding venue 

de novo.  Tzolov, 642 F.3d at 318.  The Government bears the burden of proving 

venue by a preponderance of the evidence.  Id.  Where the Government has 

prevailed at trial, we review the sufficiency of the evidence as to venue in the 

light most favorable to the Government, crediting ʺevery inference that could 

have been drawn in its favor.ʺ  Id. (quoting Rosa, 17 F.3d at 1542).  Venue may be 

proved by circumstantial evidence.  United States v. Potamitis, 739 F.2d 784, 791 

(2d Cir. 1984).             




                                          ‐17‐ 
 
                                                                                         

             1.     Securities Fraud 

             The Securities Exchange Act of 1934 provides for venue for criminal 

securities fraud ʺin the district wherein any act or transaction constituting the 

violation occurred.ʺ  15 U.S.C. § 78aa(a).  We have found that ʺvenue is proper in 

a district where . . . the defendant intentionally or knowingly causes an act in 

furtherance of the charged offense to occur in the district of venue.ʺ  United States 

v. Royer, 549 F.3d 886, 894 (2d Cir. 2008) (quoting United States v. Svoboda, 347 

F.3d 471, 483 (2d Cir. 2003)).  To be ʺin furtherance of the charged offense,ʺ acts or 

transactions must constitute the securities fraud violation ‐‐ mere preparatory acts 

are insufficient.  Tzolov, 642 F.3d at 319 (finding venue on a securities fraud count 

insufficient because defendantsʹ flights in and out of airports in the EDNY were 

not acts constituting the violation).  A securities fraud violation occurs where 

defendants ʺuse or employ, in connection with the purchase or sale of any 

security . . . any manipulative or deceptive device,ʺ including the making of 

material false statements.  15 U.S.C. § 78j(b).   

             Even without knowledge or intent to cause an act in furtherance of 

the crime to occur in the district of venue, venue may still be proper.  In Svoboda, 

we held that a defendant need not intentionally or knowingly cause an act in 

furtherance of a charged offense to occur in the district to establish venue.  


                                          ‐18‐ 
 
                                                                                            

347 F.3d at 483.  Instead, it is enough that ʺit is foreseeable [to the defendant] that 

such an act would occur in the districtʺ and that act does in fact occur.  Id. 

             Venue may also be established if the defendant aids and abets 

anotherʹs crime of securities fraud in the district.  The aiding and abetting statute 

provides that a defendant who ʺaids, abets, counsels, commands, induces or 

procures [the] commissionʺ of an offense against the United States is ʺpunishable 

as a principal.ʺ  18 U.S.C. § 2(a).  To prove that a defendant aided and abetted a 

substantive crime, the Government must establish that ʺthe underlying crime 

was committed by someone other than the defendant and that the defendant 

himself either acted or failed to act with the specific intent of advancing the 

commission of the underlying crime.ʺ  United States v. Smith, 198 F.3d 377, 383 (2d 

Cir. 1999) (quoting United States v. Pipola, 83 F.3d 556, 562 (2d Cir. 1996)).     

             Where guilt of a substantive offense is premised on aiding and 

abetting, ʺ[v]enue is proper where the defendantʹs accessorial acts were 

committed or where the underlying crime occurredʺ because ʺ18 U.S.C. § 2 alters 

the common law rule to provide an additional venue where . . . the principal[] 

acted.ʺ  Smith, 198 F.3d at 383. 




                                          ‐19‐ 
 
                                                                                            

             Accordingly, to establish venue in the district for a conviction of 

securities fraud, either directly or through aiding and abetting, the Government 

must prove that a criminal act occurred in the district of venue.  ʺWe must 

therefore ʹdiscern the location of the commission of the criminal acts.ʹʺ  United 

States v. Rowe, 414 F.3d 271, 278 (2d Cir. 2005) (quoting United States v. Rodriguez‐

Moreno, 526 U.S. 275, 279 (1999)).  ʺ[W]here a crime consists of distinct parts 

which have different localities the whole may be tried where any part can be 

proved to have been done.ʺ  Id. (quoting Rodriguez‐Moreno, 526 U.S. at 281).   

             In considering challenges to venue for other criminal acts, we have 

held that venue lies both in the district where a telephonic communication in 

furtherance of a crime was made and where it was received.  See United States v. 

Rommy, 506 F.3d 108, 120 (2d Cir. 2007) (finding venue for drug conspiracy 

proper where conspirators made calls into the district and noting that ʺ[i]n cases 

involving telephone calls between co‐conspirators in different districts, we have 

ruled that venue lies ʹin either district as long as the calls further the conspiracyʹʺ 

(quoting Smith, 198 F.3d at 382)) (collecting cases); United States v. Bushwick Mills, 

Inc., 165 F.2d 198, 202 (2d Cir. 1947) (explaining that an offer made by telephone 

in Brooklyn to an offeree in New York in violation of the Emergency Price 




                                          ‐20‐ 
 
                                                                                        

Control Act ʺmay be prosecuted in either districtʺ); see also United States v. 

Stewart, 878 F.2d 256, 257‐58 (8th Cir. 1989) (upholding venue for a substantive 

drug offense and related conspiracy in North Dakota where phone calls were 

placed to a North Dakota landline but automatically forwarded and received in 

Minnesota because defendant ʺbelieved that he was calling [North Dakota], and 

indeed he wasʺ).   

             Venue is also proper in the district where an electronic 

communication was received.  Royer, 549 F.3d at 895 (finding venue proper on a 

securities fraud charge, noting ʺ[r]eceipt of electronic transmissions in a district is 

sufficient to establish venue activity thereʺ); Rowe, 414 F.3d at 279‐80 (venue 

proper for a conviction of advertising to receive, exchange, or distribute 

pornography where defendant posted an internet advertisement, it was 

foreseeable that the advertisement would be viewed within the district, and a 

law enforcement official viewed it in the district).   

             We hold that the same rules apply to securities fraud violations:  

Venue is proper not only in the district where telephonic or electronic materially 

fraudulent communications were initiated, but also in the district where such 

communications were received.                      




                                         ‐21‐ 
 
                                                                                             

             2.     Conspiracy to Commit Securities and Wire Fraud 

             Venue is proper for conspiracy charges ʺin any district in which an 

overt act in furtherance of the conspiracy was committed.ʺ  Tzolov, 642 F.3d at 

319‐20 (quoting Royer, 549 F.3d at 896) (defendantsʹ act of boarding a plane at JFK 

airport, located in the EDNY, was an overt act sufficient to establish venue in the 

EDNY on conspiracy charge).  ʺAn overt act is any act performed by any 

conspirator for the purpose of accomplishing the objectives of the conspiracy.  

The act need not be unlawful; it can be any act, innocent or illegal, as long as it is 

done in furtherance of the object or purpose of the conspiracy.ʺ  Id. at 320.  ʺThis 

includes not just acts by co‐conspirators but also acts that the conspirators caused 

others to take that materially furthered the ends of the conspiracy.ʺ  Royer, 549 

F.3d at 896.  The Government is ʺnot restricted to the overt acts charged in the 

indictment in justifying its choiceʺ of venue.  United States v. Schwartz, 535 F.2d 

160, 165 (2d Cir. 1976). 

             3.     Substantial Contacts 

             ʺ[O]n occasion we have supplemented our venue inquiry with a 

ʹsubstantial contactsʹ test that takes into account a number of factors . . . .ʺ  United 

States v. Rutigliano, 790 F.3d 389, 399 (2d Cir. 2015) (quoting United States v. 

Coplan, 703 F.3d 46, 80 (2d Cir. 2012)).  Those factors include ʺthe site of the 


                                            ‐22‐ 
 
                                                                                         

defendantʹs acts, the elements and nature of the crime, the locus of the effect of 

the criminal conduct, and the suitability of the [venue] for accurate factfinding.ʺ  

Royer, 549 F.3d at 895 (quoting Reed, 773 F.2d at 481).  The substantial contacts 

inquiry is not a ʺformal constitutional test,ʺ but instead is a useful guide to 

consider ʺwhether a chosen venue is unfair or prejudicial to a defendant.ʺ  United 

States v. Saavedra, 223 F.3d 85, 93 (2d Cir. 2000).   

       B.    Application 

             The district court granted Kristoforʹs motion for acquittal as to 

Count Three, finding insufficient evidence of venue to support his substantive 

securities fraud conviction.  The district court denied his motion as to Count 

Two, the conspiracy count, and denied Russellʹs motion on both Counts Two and 

Three.   

             Because ʺvenue must be proper with respect to each count,ʺ United 

States v. Beech‐Nut Nutrition Corp., 871 F.2d 1181, 1188 (2d Cir. 1989), and each 

defendant, we review each count in turn, beginning with Count Three.     

             1.     Securities Fraud 

             The Government does not contend that either defendant 

intentionally committed acts constituting the violation within the EDNY.  

Accordingly, to support a finding of venue in the EDNY, the evidence must have 


                                           ‐23‐ 
 
                                                                                             

      ufficient to establish tthat: (1) accts occurred in the diistrict of veenue, 
been su

includin
       ng acts com
                 mmitted by
                          y others, th
                                     hat constittute the vio
                                                           olation, Tzzolov, 642 F
                                                                                 F.3d 

at 319, a
        and (2) theese acts (a) were foreeseeable to  the defendants, Svooboda, 347 F
                                                                                    F.3d 

at 483, o
        or (b) the d
                   defendantss aided and
                                       d abetted iin the secu
                                                            urities frau
                                                                       ud scheme and 

are therrefore liablle for thosee underlying crimes committed by a prin
                                                                      ncipal with
                                                                                hin 

the disttrict, Smith, 198 F.3d at 383.  On
                                         n the recorrd before u
                                                              us, we concclude that a 

reasona
      able juror ccould find by a prepo
                                      onderancee of the eviidence that (i) acts 

occurreed in the ED                             n of securiities laws, and (ii) 
                  DNY that constitute a violation

defenda
      ants were iinvolved b
                          both becau
                                   use (a) thesse acts werre foreseeaable to them
                                                                                m 

and (b) they aided
                 d and abettted the BS
                                     SMI securitties fraud scheme.   

                    i.                    DNY Constituting Securities Fraaud 
                            Accts in the ED

              The d
                  district cou
                             urt did nott err in con
                                                   ncluding th
                                                             hat a reaso
                                                                       onable trierr of 

fact cou
       uld find tha
                  at a BSMI co‐conspirrator comm
                                               mitted actss within th
                                                                    he EDNY th
                                                                             hat 

were in
      n furtheran
                nce of the B
                           BSMI securrities fraud
                                                d scheme, and thereffore 

constitu
       uted securiities fraud.   

              The G
                  Governmeent presentted direct aand circum
                                                          mstantial eevidence th
                                                                               hat 

BSMI personnel teelephoned
                         d and emaiiled resideents of the EDNY to ssolicit 




                                            ‐24‐ 
 
                                                                                              

investments, see Potamitis, 739 F.2d at 791 (circumstantial evidence may establish 

venue), including the following:   

              BSMI personnel engaged in cold calling to solicit investments; 

              they did so aggressively, on a national basis; 

              they did so using call lists that included dozens of individuals 

    residing in the EDNY6; and    

              BSMI personnel communicated with Inspector Lucente in the 

    EDNY, and sent him an electronic newsletter used to solicit investments.   

               These communications within the district constituted securities 

fraud violations.  The calls made by BSMI employees and email distribution of 

the BSMI newsletter ʺwere crucial to the success of the schemeʺ of securities 

fraud and contained a number of material misstatements regarding the BSMI 
                                              
        6      The unscrubbed list included approximately 40 individuals with EDNY 
addresses, representing two percent of the total names on the list.   The first scrubbed 
list contained 15 individuals with EDNY addresses, representing 21 percent of the total 
names on the list.  We have previously found that a jury could reasonably conclude 
venue was established based on circumstantial evidence where only 2.3 percent of 
paying subscribers to an insider tip website resided in the EDNY.  See Royer, 549 F.3d at 
894.  There, the defendant sent private messages to his subscriber base advising them to 
short stock or publish information to affect the value of certain stock.  See id.  We 
concluded that ʺthe jury could reasonably infer that it was more likely than not that one 
or more of these [EDNY] subscribers traded in the applicable securities.ʺ  Id.  Here, 
approximately two percent of EDNY residents were included on the unscrubbed list 
and approximately 18 percent of EDNY residents were included on the first scrubbed 
list.  Accordingly, like in Royer, a reasonable juror could conclude that an EDNY 
resident was solicited. 


                                          ‐25‐ 
 
                                                                                         

scheme.  Royer, 549 F.3d at 895.  For example, the talking points and newsletter 

falsely provided that BSMI had a valuable gold mind in Alaska and that testing 

established that the mine contained great quantities of gold.  Accordingly, these 

acts constituted securities fraud violations, and were not just preparatory.  See 15 

U.S.C. § 78j(b) (making it a violation to ʺuse or employ, in connection with the 

purchase or sale of any security . . . any manipulative or deceptive deviceʺ); cf. 

Tzolov, 642 F.3d at 319 (concluding that boarding flights in the EDNY to travel to 

investor meetings where material false statements were made was insufficient to 

establish venue on substantive securities fraud count).    

              Russell and Kristofor argue that the email correspondence was 

merely preparatory because Inspector Lucente did not ultimately invest in BSMI.  

But whether Inspector Lucente, or any EDNY recipient of a cold call, actually 

invested is irrelevant.  The making of an investment is not an element of the 

crime of securities fraud.  Instead, the mere use of material misrepresentations to 

solicit investment is the ʺessential element of the crimeʺ in furtherance of 

securities fraud.  Tzolov, 642 F.3d at 318‐9.     

              Considering the evidence ʺin the light most favorable to the 

government, [and] crediting every inference that could have been drawn in its 




                                           ‐26‐ 
 
                                                                                               

favor,ʺ id. at 318 (internal qu
                              uotation m
                                       marks omittted), we co
                                                            onclude th
                                                                     hat the jury
                                                                                y 

      have reason
could h         nably foun
                         nd by a preeponderan
                                            nce of the eevidence th
                                                                  hat BSMI 

employ
     yees called and emailled residen          EDNY for the purpose of soliciiting 
                                    nts of the E

investm
      ments throu
                ugh materiial misstattements.       

                   ii.
                   i        Deefendantsʹ IInvolvemen
                                                   nt  

              For th
                   he reasonss described
                                       d below, w
                                                we conclud
                                                         de that a reeasonable juror 

      have found
could h        d by a prep
                         ponderancee of the ev
                                             vidence thaat the acts occurring 

within tthe EDNY were foreeseeable to defendan
                                             nts or that tthey aided
                                                                   d and abettted 

the crim
       mes of anotther BSMI employeee within th
                                              he EDNY.   

                            a.     Foreseeeability 

              The d
                  district cou
                             urt erred b
                                       by failing to
                                                   o considerr whether iit was 

       able to Kriistofor thatt calls wou
foreseea                                uld be mad
                                                 de to prosp
                                                           pective ED
                                                                    DNY investtors.  

Kristofo
       or participated in thee BSMI ina
                                      augural strrategy meeeting wherre Bill stateed 

that cap
       pital would
                 d be raised
                           d ʺ[b]y selliing stock tto investorrsʺ and thaat ʺeverybo
                                                                                   ody 

in the co
        ompanyʺ w
                was asked to solicit iinvestors.   Trial Tr. aat 1482, 29777.  Call lissts 

       king points were circculated to the email account sh
and talk                                                  hared by K
                                                                   Kristofor an
                                                                              nd 

Bill.  Tw
        wo of thosee circulated
                              d calls listss contained
                                                     d names w
                                                             with EDNY
                                                                     Y addressees.  

Kristofo
       or was task
                 ked with a
                          and actuallly made saales calls, p
                                                           participateed in pre‐caall 




                                            ‐27‐ 
 
                                                                                        

and post‐call strategy meetings, and sat in on calls made by Bill.  He also 

attended meetings where BSMI employees discussed strategies for soliciting 

investment over the phone, and specifically discussed the need to conceal Billʹs 

involvement by having him pose as ʺKris Langeʺ on calls.  A reasonable jury 

could conclude that it was foreseeable to Kristofor that calls would be made to 

investors in the EDNY to solicit investment.   

             The district court also erred by concluding that the Government was 

required ʺto present evidence at trial of [Kristoforʹs] involvement in creating the 

newsletter or otherwise disseminating materially false information in this 

districtʺ to establish venue through the EDNY email correspondence.  Sp. App. at 

17.  It was foreseeable to Kristofor that investor solicitations would be followed 

up with electronic correspondence containing newsletters, private placement 

memoranda, or other solicitation materials to convince a potential target to invest 

with BSMI.  Joseph Pascua sent a sample follow‐up email to be used to solicit 

investments to Kristofor and other BSMI employees.  Kristofor received multiple 

versions of these solicitation materials at his work email account, which he 

shared with his father.     




                                        ‐28‐ 
 
                                                                                         

             Similarly, both the cold calls to potential investors within the EDNY 

and the email correspondence to Inspector Lucente were foreseeable to Russell.  

Testimony at trial established that Russell was responsible for scrubbing the call 

lists and distributing the culled lists to employees with instructions to solicit 

potential investors.  He was therefore aware that investors within the EDNY 

were on the list, and were likely to be called as part of BSMIʹs strategy to solicit 

investment.  At BSMI, Russell assisted with the preparation of materially false 

promotional materials, such as drafts of the business plan, business plan 

summary, and placement memoranda to be emailed to potential investors.  He 

reduced the electronic file size of the business plan and business plan summary 

to ʺhelp when sending the file via email.ʺ  Govʹt App. at 935.  Similarly, Russell 

reviewed a draft of the quarterly newsletter drafted by Pascua.  In light of 

Russellʹs involvement in both the cold calls and the preparation of promotional 

materials to be sent to potential investors, it was clearly foreseeable to Russell 

that cold calls would be made to investors within the EDNY and that 

promotional materials, such as the newsletter, would be emailed into the district.   




                                         ‐29‐ 
 
                                                                                       

                          b.     Aiding and Abetting 

             Kristofor and Russell were charged in Count Three both as 

principals and as aiders and abettors pursuant to 18 U.S.C. § 2(a).  A reasonable 

trier of fact could have concluded that both defendants aided and abetted the 

BSMI securities fraud by participating in the solicitation strategy, and could 

therefore be tried not only where they committed accessorial acts, but also 

ʺwhere the principal acted.ʺ  Smith, 198 F.3d at 385.   

             Kristofor made cold calls to solicit investments, joined Bill on cold 

calls and in investor meetings, and allowed Bill to impersonate him to prevent 

potential investors from learning of Billʹs tarnished reputation and involvement 

with HFGI.  Russell scrubbed and circulated the call lists, and edited 

promotional materials for distribution to potential investors.  Accordingly, both 

defendants aided and abetted the scheme of securities fraud and could be tried in 

any district where the other BSMI employees committed crimes in connection 

with the scheme, including the EDNY.   

             The district court erred by concluding that the Government was 

required to present evidence that Kristofor aided and abetted the specific acts 

carried out by other BSMI employees in the district of venue.  Our precedent 




                                         ‐30‐ 
 
                                                                                         

does not require that a defendant aid and abet the specific criminal activity 

occurring within the district of venue.   

             In Smith, the defendant participated in a loan sharking and extortion 

conspiracy led by a co‐defendant.  198 F.3d at 380.  There, the defendant was 

charged with aiding and abetting substantive crimes of extortion.  Id. at 383‐85.  

We held that venue was proper for the defendant both where his accessorial acts 

were committed and where the principal committed a crime.  Id. at 383.  The 

government presented evidence that his co‐defendant committed acts in the 

district to further his extortion scheme by calling his victims from the district of 

venue.  We found that ʺ[e]ven if [the defendant] committed all of his accessorial 

actsʺ outside of the district of venue, he could be tried in any district where the 

principal acted.  Id.  It was enough that the defendant aided the scheme 

generally; the jury was not required to find that he aided the specific acts of 

extortion committed within the district.   

             Here, just as in Smith, it was enough that other BSMI personnel 

committed acts in the district and that Kristofor and Russell aided and abetted 

the fraudulent scheme.  See Smith, 198 F.3d at 383‐85.  Accordingly, venue was 

proper in the EDNY with respect to the substantive securities fraud count.   




                                         ‐31‐ 
 
                                                                                         

             2.     Conspiracy 

             The Government established by a preponderance of the evidence 

that conspirators committed, or caused to be committed, overt acts in furtherance 

of the BSMI conspiracy in the EDNY.   

             As set forth above, a reasonable juror could find that the following 

acts occurred in the EDNY in furtherance of the conspiracy:  (1) cold calls by 

BSMI employees to the EDNY, (2) JoEll Pascuaʹs electronic mailing of the BSMI 

newsletter to Inspector Lucente, and (3) Joseph Pascuaʹs email communication 

with Inspector Lucente.  These acts constituted overt acts in furtherance of the 

objectives of the conspiracy to commit securities fraud.  See Tzolov, 642 F.3d at 

320 (holding overt act need not be unlawful, provided it furthers conspiracy); 

Rommy, 506 F.3d at 119.    

             While a non‐conspiring BSMI employee may have placed the cold 

calls, and JoEll Pascua (who was not charged in the conspiracy) sent some of the 

email correspondence to Inspector Lucente, this does not alter our conclusion 

that these acts were overt acts materially furthering the conspiracy, because a 

reasonable juror could surely conclude that the BSMI employees were instructed 

to take these acts by a conspirator.  See Royer, 549 F.3d at 896 (overt acts include 

ʺacts that the conspirators caused others to take that materially furthered the 


                                         ‐32‐ 
 
                                                                                        

ends of the conspiracyʺ).  The Government presented testimony establishing that 

Bill instructed the BSMI employees to make the cold calls.  Similarly, it was 

reasonable to conclude that Bill or Joseph Pascua instructed JoEll Pascua to send 

the newsletter to potential investors as part of her administrative duties.  These 

acts materially furthered the objectives of the conspiracy.  Accordingly, the 

district court did not err in concluding that venue was properly established for 

both defendants with respect to the conspiracy count. 

             3.     Substantial Contacts 

             Defendants argue that even if the acts occurring in the EDNY would 

otherwise establish venue for Counts Two and Three, venue is nevertheless 

improper because they did not have ʺsubstantial contactsʺ with the EDNY.   

               The substantial contacts ʺinquiry is made only ʹif the defendant 

argues that his prosecution in the contested district will result in a hardship to 

him, prejudice him, or undermine the fairness of the trial.ʹʺ  Rutigliano, 790 F.3d 

at 399 (quoting Coplan, 703 F.3d at 80).  Kristofor and Russell did not seek a pre‐

trial change of venue on grounds of prejudice or hardship; because they did not 

raise the issue of venue until after the close of the Governmentʹs case, it is 

questionable whether the substantial contacts test should be applied.  See 

Rutigliano, 790 F.3d at 398.  


                                            ‐33‐ 
 
                                                                                          

             In any event, we conclude that venue is proper even under the 

substantial contacts test.  The Governmentʹs evidence was sufficient to establish 

that defendants and their co‐conspirators attempted to solicit investment in BSMI 

from the EDNY, as well as across the country.  BSMI maintained a website 

designed to attract investors across the United States, the BSMI investment 

recruitment scheme included solicitation of investment using nationwide call 

lists, and BSMI employees, including a co‐conspirator, emailed with a potential 

investor in the EDNY.  These ʺalleged criminal acts provide substantial contact 

with the district.ʺ  Reed, 773 F.2d at 481.  The factors to be considered in applying 

the substantial contacts test support this conclusion.   

             First, some of the co‐conspiratorsʹ acts occurred in the EDNY, and 

the Government introduced evidence that both defendants aided and abetted 

those acts, as discussed above.  Second, the criminal conduct had impact in the 

EDNY (on Inspector Lucente and likely others) and nationally (on various 

potential investors).  Third, the elements and national reach of the crime of 

securities fraud carried out by defendants support venue in the EDNY.  See 

Royer, 549 F.3d at 895 (ʺIndeed, the defendants, having concocted a scheme that   

. . . defrauded investors throughout the country, can hardly complain that their 




                                         ‐34‐ 
 
                                                                                        

very modus operandi subjected them to prosecution in numerous districts, 

including the Eastern District of New York.ʺ).  Finally, the district court did not 

err in concluding that the Eastern District was no less suitable for accurate fact‐

finding than any other district involved in the schemeʹs implementation.  While 

another venue may have been more convenient for defendants, ʺwhere the acts 

constituting the crime and the nature of the crime charged implicate more than 

one location, the [C]onstitution does not command a single exclusive venue.ʺ  

Reed, 773 F.2d at 480.  Accordingly, defendants had substantial contacts with the 

EDNY and conducting the trial in the EDNY was not unduly prejudicial.  

II.   Jury Instructions 

             We review a challenge to jury instructions de novo.  United States v. 

Coppola, 671 F.3d 220, 247 (2d Cir. 2012).  ʺA jury instruction is erroneous if it 

misleads the jury as to the correct legal standard or does not adequately inform 

the jury of the law.ʺ  United States v. Nektalov, 461 F.3d 309, 313 (2d Cir. 2006) 

(quoting United States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004)).  We will 

reverse only if ʺthe charge, viewed as a whole, demonstrates prejudicial error.ʺ  

Coppola, 671 F.3d at 247.  Where a ʺdefendant requested a different jury 

instruction from the one actually given, the defendant ʹbears the burden of 

showing that the requested instruction accurately represented the law in every 


                                          ‐35‐ 
 
                                                                                        

respect and that, viewing as a whole the charge actually given, he was 

prejudiced.ʹʺ  Nektalov, 461 F.3d at 313‐14 (quoting Wilkerson, 361 F.3d at 732).   

             On appeal, the defendants argue that the district court erred in its 

ʺconscious avoidanceʺ and ʺno ultimate harmʺ charges to the jury.  Each 

instruction is discussed below.   

      A.     The Conscious Avoidance Instruction  

             ʺThe conscious avoidance doctrine provides that a defendantʹs 

knowledge of a fact required to prove the defendantʹs guilt may be found when 

the jury is persuaded that the defendant consciously avoided learning that fact 

while aware of a high probability of its existence.ʺ  Svoboda, 347 F.3d at 477 

(internal quotation marks omitted).  ʺThus, a conscious avoidance instruction is 

warranted (i) when a defendant asserts the lack of some specific aspect of 

knowledge required for conviction and (ii) the appropriate factual predicate for 

the charge exists, i.e., the evidence is such that a rational juror may reach the 

conclusion beyond a reasonable doubt that the defendant was aware of a high 

probability of the fact in dispute and consciously avoided confirming that fact.ʺ  

Nektalov, 461 F.3d at 314 (citations and internal quotation marks omitted).   




                                         ‐36‐ 
 
                                                                                          

             1.     The Conscious Avoidance Doctrine in the Conspiracy Context 

             Kristofor contends that the district court erred by failing to instruct 

the jury that conscious avoidance may not be used as a substitute for knowing 

participation in a conspiracy.   

             On a charge of conspiracy, the Government must prove ʺ(1) 

knowing participation or membership in the scheme charged and (2) some 

knowledge of the unlawful aims and objectives of the scheme.ʺ  United States v. 

Ferrarini, 219 F.3d 145, 154‐55 (2d Cir. 2000) (internal quotation marks omitted).  

ʺConscious avoidance may not be used to support a finding as to the former, i.e., 

intent to participate in a conspiracy, but it may be used to support a finding with 

respect to the latter, i.e., knowledge of the conspiracyʹs unlawful goals.ʺ  Id.; see 

also Svoboda, 347 F.3d at 478‐79 (ʺ[T]he conscious avoidance doctrine may be 

invoked to satisfy the requirement that a defendant [knew] of the unlawful aims 

of the conspiracy,ʺ but ʺ[t]here must be further proof that the defendant joined in 

the illegal agreement with the intent of helping it succeed in its criminal 

purpose.ʺ).  Where the conspiracy jury instruction requires a finding that the 

defendant possessed the requisite intent, the instructions ʺcannot be taken to 

permit the jury to infer the necessary intent to join the conspiracy from mere 

conscious avoidance.ʺ  Ferrarini, 219 F.3d at 156.   


                                          ‐37‐ 
 
                                                                                                 

                      The district court did not include Kristoforʹs requested instruction 

that conscious avoidance may never be used as a substitute for knowing 

participation.7  The conspiracy jury instructions advised jurors that the 

Government had to prove beyond a reasonable doubt that the defendants 

participated with knowledge and intent.  The district court noted that it had just 

explained in its general instructions ʺwhat it means to act knowingly and 

intentionally.ʺ Trial Tr. at 3820.   The general definition of ʺknowinglyʺ had 

included language on conscious avoidance.8   


                                              
           7
               Specifically, Kristoforʹs counsel requested that the district court ʺinstruct 
the jury that conscious avoidance may never be used as a substitute for knowing 
participation or membership in the conspiracies and schemes to defraud charged in the 
Indictment.  In other words, the government must prove that the defendant being 
considered knowingly participated in and became a member of the conspiracy or 
scheme to defraud alleged in a particular count of the Indictment being considered.ʺ  
Def. Kristofor J. Langeʹs Proposed Jury Instructions at 1, Dkt. No. 1:10‐cr‐00968, ECF 
No. 254.  Counsel relied on United States v. Lewis, 545 F. Appʹx 9 (2d Cir. 2013) 
(summary order), to bolster his challenge to the instruction that was actually given.  
That non‐precedential summary order notes that a conscious avoidance jury instruction 
is erroneous if it ʺconvey[s] to the jury that one could innocently join an undertaking 
without knowing of its illegal character, and that conscious avoidance of later 
indications of wrongful behavior was sufficient to make that person a member of a 
criminal conspiracy.ʺ  Lewis, 545 F. Appʹx at 11. 

           8          The district courtʹs conscious avoidance instruction provided:  
 
                      In determining whether the defendant acted knowingly, you 
                      may consider whether the defendant deliberately closed his 
                      eyes to what otherwise would have been obvious to him. 
                      You may only infer knowledge of the existence of a 


                                                   ‐38‐ 
 
                                                                                                                                                 

                      The district courtʹs conspiracy charge instructions, however, would 

not have permitted the jury to substitute conscious avoidance for intent.  The 

instructions clearly provided that the Government had to prove that the 

defendants intentionally engaged in the conspiracy.  For example, the charge 

instructed that ʺthe government must prove beyond a reasonable doubt . . .  that 

the defendants knowingly and intentionally became a member of the 

conspiracy,ʺ id. at 3819, the defendant ʺmust have participated with knowledge 

of at least some of the purposes or objectives of the conspiracy, and with the 

intention of aiding in the accomplishment of the unlawful end, id. at 3823, and 

ʺ[i]n sum, a defendant . . . must have intentionally engaged, advised or assisted 
                                                                                                                                                  
               particular fact if the defendant was aware of a high 
               probability of its existence unless the defendant actually 
               believed that it did not exist.  If you find beyond a 
               reasonable doubt that the defendant acted with a conscious 
               purpose to avoid learning a highly probable truth, then this 
               element may be satisfied.  However, guilty knowledge may 
               not be established by demonstrating that the defendant was 
               merely negligent, foolish, careless or mistaken. It is entirely 
               up to you to determine whether the defendant deliberately 
               closed his eyes and what inferences, if any, fairly may be 
               drawn from the evidence on this issue. Whether the 
               defendant acted knowingly may be proven by a defendantʹs 
               conduct and by all of the facts and circumstance 
               surrounding the case. 
                
Trial Tr. at 3816‐17; see also Leonard Sand et al., Modern Federal Jury Instructions—
Criminal, ¶ 3A.01, at 3A‐2 (2011 ed.) (model conscious avoidance instruction identical in 
substance to the district courtʹs instruction).  


                                                                     ‐39‐ 
 
                                                                                          

in [the conspiracy] for the purpose of furthering the illegal undertaking,ʺ id.  The 

instructions required the jury to find that the defendants intentionally joined the 

conspiracy to convict, and accordingly, the instructions did not allow the jury to 

infer intent from mere conscious avoidance.  See Svoboda, 347 F.3d at 478‐79 

(upholding a similar instruction defining knowledge to include conscious 

avoidance, where the instructions required ʺfurther proof that the defendant 

joined in the illegal agreement with the intent of helping it succeed in its criminal 

purposeʺ).   

                2.    Factual Predicate for the Instruction  

                Russell contends on appeal that it was improper to instruct the jury 

on conscious avoidance for both the HFGI and BSMI conspiracies, because there 

was no factual predicate for the instruction.  Specifically, Russell argues that 

because the ʺrecord evidence indicates that [the defendant] had actual 

knowledge [of the object of the conspiracy], there was no factual predicate for a 

conscious avoidance charge.ʺ  United States v. Kaplan, 490 F.3d 110, 128 (2d Cir. 

2007) (emphasis omitted).     

                ʺ[A] conscious avoidance instruction is warranted (i) when a 

defendant asserts the lack of some specific aspect of knowledge required for 

conviction and (ii) the appropriate factual predicate for the charge exists . . . .ʺ  


                                            ‐40‐ 
 
                                                                                         

Nektalov, 461 F.3d at 314 (citations and internal quotation marks omitted).  To 

establish a factual predicate, there must be evidence that ʺthe defendant was 

aware of a high probability of the fact in dispute and consciously avoided 

confirming that fact.ʺ  Id. (internal quotation marks omitted).  Contrary to 

Russellʹs assertion, where the defendant asserts a lack of actual knowledge, the 

Government need not choose between an actual knowledge and a conscious 

avoidance theory because ordinarily ʺ[t]he same evidentiary facts that support[] 

the governmentʹs theory of actual knowledge also raise[] the inference that he 

was subjectively aware of a high probability of the existence of illegal conduct 

and thus properly serve[] as the factual predicate for the conscious avoidance 

charge.ʺ  United States v. Cuti, 720 F.3d 453, 464 (2d Cir. 2013); see also Svoboda, 347 

F.3d at 480.  A factual predicate ʺmay be established where[] a defendantʹs 

involvement in the criminal offense may have been so overwhelmingly 

suspicious that the defendantʹs failure to question the suspicious circumstances 

establishes the defendantʹs purposeful contrivance to avoid guilty knowledge.ʺ  

Svoboda, 347 F.3d at 480 (alterations and internal quotation marks omitted). 

             Here, there was a factual predicate for the district courtʹs conscious 

avoidance charge.  The Government presented ample evidence of both Russellʹs 




                                          ‐41‐ 
 
                                                                                       

involvement in the schemes and Russellʹs attempts to avoid specific knowledge. 

See Cuti, 720 F.3d at 463 (ʺThe Government need not choose between an actual 

knowledge and a conscious avoidance theory.ʺ (internal quotation marks 

omitted)).  This included evidence that Russell knew (1) of the lack of funding for 

the HFGI scheme, of the transfer of funds out of the client escrow accounts, and 

that BSMIʹs business plan and PPM contained material misrepresentations, and 

(2) avoided learning of the HFGI fraudulent scheme, by refusing to respond to 

the questions of dissatisfied investors and instead referring them to Bill.  Based 

on this evidence, the jury could reasonably infer that if Russell lacked actual 

knowledge, he was ʺsubjectively aware of a high probability of the existence of 

illegal conduct,ʺ Cuti, 720 F.3d at 464, and ʺpurposeful[ly] contriv[ed] to avoid 

guilty knowledge,ʺ Svoboda, 347 F.3d at 480.   

             Moreover, the charge was warranted because Russell argued at trial 

that he lacked knowledge of the nature of the fraudulent schemes.  During 

summation, Russellʹs counsel asserted a lack of specific knowledge required for 

conviction, noting that Russell ʺdidnʹt knowʺ that HFGI was defrauding clients, 

Trial Tr. at 3683‐84, ʺdid not know when the funding would be available,ʺ id. at 

3693, claimed that ʺthereʹs no way . . . he would know if the metallurgical reports 




                                        ‐42‐ 
 
                                                                                         

in the [BSMI] business plan were accurate,ʺ id. at 3702, and had ʺno reason . . . to 

knowʺ about the money and assets of BSMI, id.  The charge was more than 

appropriate in light of this defense.  Cuti, 720 F.3d at 464 (ʺ[Defendantʹs] 

purported lack of knowledge defense, despite [his] deep involvement in the 

transactions that effectuated the fraud, all but invited the conscious avoidance 

charge.ʺ).  Accordingly, the district court did not err by instructing the jury on a 

theory of conscious avoidance.   

       B.      The No Ultimate Harm Instruction 

               Russell argues that the district court erred in giving a ʺno ultimate 

harmʺ charge to the jury for both the HFGI and BSMI schemes.9  He contends 

that the charge was inapplicable because he made no false or misleading 

statements to investors or potential investors.  This argument is without merit.   

                                              
           9          The district courtʹs no ultimate harm instruction provided:   
 
               You are instructed that if the defendant participated in the 
               scheme to defraud, then a belief by the defendant, if such 
               belief existed[,] that ultimately everything would work out 
               so that no one would lose any money, does not require you 
               to find that the defendant acted in good faith.  No amount of 
               honest belief on the part of the defendant that the scheme 
               would, for example, ultimately make a profit for investors[,] 
               would [excuse] fraudulent actions or false representations 
               caused by him.  
                
Trial Tr. at 3829.   


                                               ‐43‐ 
 
                                                                                        

             A ʺno ultimate harmʺ instruction given by the district court is proper 

where (1) there was sufficient factual predicate to necessitate the instruction, 

(2) the instruction required the jury to find intent to defraud to convict, and (3) 

there was no evidence that the instruction caused confusion.  United States v. 

Berkovich, 168 F.3d 64, 67 (2d Cir. 1999).   

             The instruction here was proper.  First, there was a factual predicate 

for the instruction, because there was evidence that Russellʹs co‐conspirators 

intended to immediately deprive investors of their capital through fraud, even if 

they truly believed that in the long‐term HFGI and BSMI would ultimately 

succeed, deriving profits for the defrauded investors.  See, e.g., United States v. 

Rossomando, 144 F.3d 197, 2001 (2d Cir. 1998) (noting that ʺwhere some 

immediate loss to the victim is contemplated by a defendant, the fact that the 

defendant believes (rightly or wrongly) that he will ʹultimatelyʹ be able to work 

things out so that the victim suffers no loss is no excuseʺ).  Second, the 

instructions clearly required that the jury find that the defendants intended to 

defraud investors.  Third, there is nothing in the record to suggest that the 

instruction caused any confusion.  See Berkovich, 168 F.3d at 67.   

   




                                          ‐44‐ 
 
                                                                                         

III.   Defendantsʹ Additional Arguments 

             The defendants raise a number of additional arguments on appeal, 

which we consider and reject.   

             First, Kristofor argues that the district court violated the rule of 

completeness by admitting redacted portions of his grand jury testimony while 

excluding other portions.  The omitted portions, however, were not necessary to 

place the admitted portions in context.  See United States v. Johnson, 507 F.3d 793, 

796‐97 (2d Cir. 2007) (holding rule of completeness requires admission if 

necessary to explain or put admitted portion in context or avoid misleading 

jury).  The omitted statements were generally post‐hoc explanations for prior 

conduct, which did not alter the meaning of the admitted redacted portion. 

             Next, Kristofor argues that the district court abused its discretion 

with respect to a number of evidentiary rulings.  This argument is without merit.  

We reverse a district courtʹs evidentiary rulings ʺonly if we find manifest error,ʺ 

that is not ʺharmless,ʺ United States v. Miller, 626 F.3d 682, 688 (2d Cir. 2010) 

(internal quotation marks omitted), and upon review of the record before us, we 

conclude that there was no such manifest error here.   

             Finally, Russell argues that his indictment was obtained in violation 

of his Fifth Amendment privilege against self‐incrimination.  Russell, however, 


                                         ‐45‐ 
 
                                                                                        

knowingly waived his Fifth Amendment right at the time of his testimony.  

Moreover, even if Russellʹs grand jury evidence had been obtained in violation of 

his Fifth Amendment right against self‐incrimination, the suppression of such 

testimony at trial, not the dismissal of the indictment, would have been the 

appropriate remedy.  United States v. Rivieccio, 919 F.2d 812, 816 (2d Cir. 1990).  

Russellʹs grand jury testimony was not introduced at trial.  Accordingly, there 

was no need to suppress the testimony or dismiss the indictment.   

                                  CONCLUSION 

             For the foregoing reasons, the judgment of the district court is 

AFFIRMED in part and REVERSED in part and we REMAND to the district 

court with instructions to reinstate Kristoforʹs conviction on Count Three and 

resentence Kristofor accordingly.     




                                         ‐46‐